In re Brister, Larry; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Washington, 22nd Judicial District Court Div. 0, No. 98 CR3 72050; to the Court of Appeal, First Circuit, No. 2002 KW 918.
Relator represents that the district court has failed to act timely on a motion for production of guilty plea transcript he filed on or about June, 2000. If relator’s representation is correct, the district court is ordered to consider and act on the motion. The district court is ordered to provide this Court with a copy of its judgment.